Citation Nr: 9910410	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  93-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to December 
1952.  Service records show that he also had more than one 
year and seven months of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case has previously been before 
the Board in June 1995 and February 1997.  On both occasions 
it was remanded for further development.  


FINDINGS OF FACT

1. Evidence necessary for an equitable disposition of this 
appeal was requested.

2. The veteran failed to report for scheduled VA examinations 
in July 1995 and June 1997.

3. Correspondence mailed to the veteran's last address of 
record elicited no response and attempts to locate the 
veteran have been unsuccessful.


CONCLUSION OF LAW

The claim for permanent and total disability rating for 
pension purposes is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the June 1995 Remand, the RO was directed to afford the 
veteran a comprehensive VA examination in order to determine 
the current nature and status of each of the veteran's 
disabilities.  The record reflects that the veteran was 
scheduled for a VA examination in July 1995, and that he 
failed to report for the examination.  The RO then proceeded 
to adjudicate the veteran's claim, and denied the claim for a 
permanent and total disability rating for pension purposes. 

Following that denial the case was again remanded by the 
Board for a VA examination and to ensure that the veteran was 
aware that should he fail to report for his VA examination 
the case could be denied.  The veteran failed to report for a 
June 1997 VA examination and the RO denied the claim citing 
the provisions of 38 C.F.R. § 3.655 (1998).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for pension benefits shall be denied, without review of 
the evidence of record.  See 38 C.F.R. § 3.655.  

The United States Court of Appeals for Veterans Claims (know 
as the United Stated Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has held that the burden was 
upon VA to demonstrate that notice was sent to the claimant's 
last address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Although, in dicta, the Court stated that in the normal 
course of events it was the burden of the veteran to keep the 
VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to 
find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not residing 
at that address.  The Court has held that claim denials based 
upon 38 C.F.R. § 3.655 for failure to report for a scheduled 
VA examination without good cause are factual matters which 
are subject to a "clearly erroneous" standard of review.  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

The Board acknowledges the RO's efforts to locate the 
veteran, including contacting two of the local offices of his 
authorized representative.  The RO also sent an address 
information request (VA Form 3443) to the Postmaster.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.  The Board further 
finds that the file indicates that sufficient notice was 
timely mailed to the veteran regarding his scheduled VA 
examinations and the consequences of failing to report for a 
VA examination through the February 1997 Remand from the 
Board and a Supplemental Statement of the Case issued in 
December 1998.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the most recent Remand from 
the Board and considering the fact that the veteran has never 
contacted the RO to give adequate reasons for not reporting 
for an examination or updated his address of record, the 
Board is satisfied that the veteran failed to report to the 
scheduled June1997 VA examination without good cause.  See 
38 C.F.R. § 3.655.  Therefore, the claim for entitlement to a 
permanent and total disability rating for pension purposes 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

The appeal for entitlement to a permanent and total 
disability rating for pension purposes is denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

